Citation Nr: 1109684	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for nerve impairment of the right hand.

2. Entitlement to an initial compensable rating for depigmentation of the right hand due to burns.

3. Entitlement to an increased rating for a right shoulder disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional office (RO). A February 2007 rating decision denied entitlement to an increased rating for a right shoulder disability.  A June 2010 rating decision denied service connection for nerve impairment of the right hand and granted service connection for depigmentation of the right hand due to burns, with a noncompensable evaluation being assigned.  The Veteran has timely appealed the denial of service connection for nerve impairment of the right hand and the evaluations assigned to the right hand depigmentation and right shoulder disabilities. 

Both appeals are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2010 substantive appeal, the Veteran indicated that he desired a hearing with the Board sitting at the RO (i.e., Travel Board hearing).  Accordingly, to ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Pittsburgh, Pennsylvania RO in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


